Citation Nr: 0821785	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service connected bipolar disorder, with anxiety neurosis 
and depression.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which granted an increased rating to 50 percent for 
the veteran's service connected bipolar disorder, effective 
from May 7, 2004, the date the veteran's increased symptoms 
became manifest.  The RO issued a notice of this decision on 
April 22, 2005. 

Thereafter, on April 20, 2006 the RO issued another decision, 
which denied an increased rating in excess of 50 percent for 
the veteran's bipolar disorder.  At this time, the RO also 
denied: (1) service connection for diabetes mellitus; (2) 
service connection for bilateral upper and lower extremity 
peripheral neuropathy claimed as secondary to diabetes; and 
(3) entitlement to SMC benefits.  The RO issued a notice of 
the decision in April 2006, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2006.  
Subsequently, in March 2007 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in February 2008 where the veteran presented 
as a witness before the undersigned acting veterans law 
judge.  A transcript of the hearing is of record.

As reflected in a February 2008 written correspondence, the 
veteran indicated his desire to withdraw four issues on 
appeal, namely, entitlement to: (1) service connection for 
diabetes mellitus; (2) service connection for bilateral upper 
extremity peripheral neuropathy, claimed as secondary to 
diabetes mellitus; (3) service connection for bilateral lower 
extremity peripheral neuropathy, claimed as secondary to 
diabetes mellitus; and (4) entitlement to SMC based on loss 
of use of a creative organ, due to impotency as secondary to 
diabetes mellitus.  The Board accepts both the written 
correspondence as well as the veteran's representations at 
the Travel Board hearing as a valid withdrawal of these 
issues.  See 38 C.F.R. § 20.204(b) (providing that "Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing"); see also Hearing 
Transcript at 2.

In a February 2008 correspondence, the veteran relinquished 
his right to have the RO consider, in the first instance, 
additional evidence that he offered.  The Board accepts this 
as a valid waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c)

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in April 2008.


FINDINGS OF FACT

The veteran's service connected bipolar disorder, with 
anxiety neurosis and depression, is manifested by total 
occupational impairment, suicidal ideations and repeated 
suicide attempts requiring hospitalization, as well as 
consistently low Global Assessment Functioning (GAF) scores, 
reflective of an inability to function in almost all areas.


CONCLUSION OF LAW

A total disability rating for service connected bipolar 
disorder, with anxiety neurosis and depression, is warranted 
from May 7, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that a total disability rating 
for his service connected bipolar disorder, with anxiety 
neurosis and depression is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for bipolar disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 sets forth the relevant rating 
criteria for this disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9432.  Under this Code, a veteran will garner a 50 
percent rating in the presence of "[o]ccupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  38 C.F.R. § 4.130, Diagnostic Code 9432. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Code 9432.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9432.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  A GAF score ranging from 21 to 30 connotes the 
presence of behavior that is considerably influenced by 
delusions or hallucinations, or by serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  A GAF score of 31 to 40 
denotes some impairment in reality testing or communications 
(e.g., speech is at times illogical, obscure, or irrelevant), 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  In addition, a 
GAF score falling between 41 and 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), while a GAF score of 51 to 60 indicates the 
presence of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, 47 (4th ed., revised 1994) (DSM-
IV); see also 38 C.F.R. § 4.130; Carpenter, supra.  Like an 
examiner's assessment of the severity of a condition, a GAF 
score assigned in a case is not dispositive of the evaluation 
issue; rather, the Board must consider the GAF score in light 
of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

b. Increased Disability Ratings 
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
A May 7, 2004 VA medical record indicates that the veteran 
complained of having increasing nightmares, insomnia, 
depression and "thoughts of killing himself."  He denied 
experiencing hallucinations or delusions, and he appeared 
well-groomed.  The veteran had a depressed mood and slightly 
reduced affect, but he exhibited normal speech with slightly 
reduced rate, as well as normal thought process and behavior 
at this time.  The examiner assigned a GAF score of 31.  

A June 2004 VA medical record reflects a GAF score of 41.  
The clinician noted the veteran's chronic, intermittent 
suicidality, with stated plan of overdosing on medication.     

The veteran submitted an increased rating claim for his 
service connected psychiatric disability in October 2004.

A March 2005 VA Addendum indicates that the veteran's 
significant other reported that he exhibited obsessive 
behavior and appeared to have paranoia, and a June 2005 VA 
medical record notes that the veteran had a GAF score of 31.  

A VA mental status examination conducted in September 2005 
for the purposes of obtaining a pain evaluation reflects that 
the veteran appeared alert and oriented x3 with appropriate 
grooming and full-ranging affect.  He had normal speech, with 
logical and coherent content as well as fair insight and 
judgment.  He denied having suicidal or homicidal ideation at 
this time.  Other September 2005 VA medical records reflect 
that the veteran had a GAF score of 21.  

In November 2005 the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
file.  At this time, the veteran described that he would feel 
fine for a few months at a time and then feel depressed, 
where he did not want to be around others and had suicidal 
ideation.  During his manic phases, the veteran described 
going days without sleep and having racing thoughts.

A mental status examination revealed that the veteran had a 
euthymic mood, and appeared casually groomed, but unshaven.  
He did not display any significant anxiety at this time, and 
he exhibited speech within normal limits with respect to 
rhythm and rate.  He had adequate insight and judgment, and 
he denied any current suicidal or homicidal ideation.  Based 
on these data, the VA examiner assigned a GAF score of 50, 
but noted that "[a]ssigning a GAF rating is difficult."  He 
acknowledged that a "[r]eview of electronic records 
indicates that the veteran has received many low GAF 
scores," but noted that during the current examination, the 
veteran "was essentially unremarkable."  The VA clinician 
also determined that the veteran's symptoms were present for 
about one-half the time, and he concluded that "I did not 
find evidence in todays [sic] examination of the veterans 
[sic] bipolar disorder precludes all employment.  He did 
report some social isolation.  No impairment and thought 
processing or communication was noted."

Thereafter, a December 19, 2005 VA medical record reflects a 
GAF score of 21.  Also in December 2005, the veteran 
submitted a statement, where he described having short 
periods of mania and depression in addition to experiencing 
long bouts lasting six months or more of the same symptoms.  
During such episodes, he had trouble even leaving his home, 
and he stated that "I'm very often unable to make myself 
inneract [sic] with the public or my family because of 
paranoia and anxiety."  The veteran also stated that in the 
past 25 years he had held about 18 different jobs, due to the 
psychiatric ups and downs he experienced.

A July 31, 2006 VA medical record discloses that the veteran 
received a GAF score of 26.  At this time, the veteran 
endorsed having thoughts of suicide.  

An August 22, 2006 VA medical record indicates that the 
veteran reported feeling suicidal for most of his life, and 
that he had attempted suicide approximately 15 years earlier.  

In an October 2006 statement, the veteran conveyed that he 
experienced difficulty holding down a job, as he tended to 
lose interest in tasks and "can't deal with people without 
being intellectually combative."  He also reported that he 
did not have control over his impulses, and that he tended to 
withdraw from his family.    

The veteran attempted to commit suicide in October 2006, May 
2007, July 2007 and December 2007, as documented by VA 
hospital records.  During this time period, VA psychiatric 
notes indicate that the veteran received GAF scores ranging 
from 21 to 31.  By February 5, 2008, the veteran received a 
slightly improved GAF score of 41.

In a letter from the veteran's VA psychiatrist, Dr. I.K., 
dated February 6, 2008, he indicated that the veteran 
"continues to suffer from debilitating mood swings secondary 
to his bipolar disorder.  He recently had a manic episode 
[that] resulted in a serious suicide attempt via overdose.  
Historically, he has had a long, uneven course with his 
illness with multiple psychiatric admissions, with the most 
recent being in December 2007."  Dr. I.K., who had treated 
the veteran since September 2007, also determined that 
"[b]ecause of his illness, I do not feel that he is capable 
of any type of regular employment at this time.  The 
labiality of his mood disorder, even when undergoing 
treatment, makes being able to maintain employment for any 
length of time impossible for him.  Due to the chronic nature 
of his illness and condition, I think that [the veteran's] 
inability to maintain employment would be a long-term and 
most probably permanent condition."   

At his February 2008 Travel board hearing, the veteran 
testified that he experienced "cycling" of his psychiatric 
disability multiple times per year and that the last time he 
held a job was five years ago.  Hearing Transcript at 4, 6.  
He also stated that sometimes he has to stay in a room for a 
week or two at a time because he could not interact with 
people.  Hearing Transcript at 21.  The veteran's son also 
testified on his behalf, stating that he had witnessed the 
manifestations of the veteran's psychiatric disability for 
his entire life.  Hearing Transcript at 8.     

b. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's increased rating claim to an evaluation of 
100 percent under Diagnostic Code 9432.  Specifically, the 
overwhelming majority of the medical reports of record 
reflect low GAF scores of 21 to 31, which represent an 
inability to function in almost all areas (i.e., stays in bed 
all day, no job or friends) as well as major impairment in 
several areas, such as work, family relations, judgment, 
thinking and mood.  While the Board acknowledges that the 
veteran received higher GAF scores of 50 and 41 in November 
2005 and February 5, 2008, which denote only "serious" 
symptoms and could weigh against his claim, these slightly 
increased scores appear to reflect only a brief or fleeting 
period of improvement, which typifies his often-fluctuating 
bipolar disorder symptoms.  The Board's observation in this 
regard is bolstered by the fact that VA medical records both 
before and after November 2005, consistently demonstrate low 
GAF scores in the 21 to 31 range, which weigh in favor of a 
total disability evaluation, as well as Dr. I.K.'s February 
6, 2008 statement that the veteran experiences constant mood 
swings, which preclude his ability to maintain employment.  
The fact that the veteran has been hospitalized on no less 
than three occasions as a result of his multiple suicide 
attempts and that he has continued to report having suicidal 
ideation since May 2004 also supports the Board's finding 
that he satisfies the criteria required for a 100 percent 
evaluation, namely, posing a persistent danger to himself.  
Accordingly, the Board grants a total disability rating for 
the veteran's service connected bipolar disability.           







	(CONTINUED ON NEXT PAGE)





ORDER

A total disability rating for service connected bipolar 
disorder, with anxiety neurosis and depression, is granted 
from May 7, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.  




____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


